NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


STATE OF FLORIDA,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-1485
                                         )
ELVIN RAUL CINTRON, DOC #Y46915,         )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellee.



PER CURIAM.

             Affirmed.



SLEET, SALARIO, and BADALAMENTI, JJ., Concur.